Exhibit 10.1


TERABEAM WIRELESS
A YDI WIRELESS COMPANY

May 23, 2005

Mr. Len Gee
2212 W. Fairview Avenue
Johnsburg, IL 60050

Dear Len:

        On behalf of Terabeam Wireless, a YDI Wireless, Inc. company (the
“Company”), and subject to Board of Director approval, I am pleased to offer you
(the “Executive”) a position as the Company’s Senior Vice President of Sales for
its equipment business (the “Offered Position”). In this position, you will
report directly to me, the President and Chief Operating Officer. After you have
had the opportunity to review and consider this offer, please indicate your
intentions by responding in writing as indicated below as soon as possible, but
not later than Tuesday, May 24, 2005 at 5:00 p.m. (EDT). Please be advised that
the Company reserves its right to withdraw this offer prior to your acceptance,
without prior notice.

Offer Summary:

1) Duties: Subject to the ultimate control and discretion of the President and
Chief Operating Officer of the Company, the Executive shall serve in the Offered
Position and perform all duties and services commensurate with that Offered
Position. The Executive shall devote his full time, attention and energies to
the business of the Company and shall not be employed or involved in any other
business activity, whether or not such activity is pursued for gain, profit or
other pecuniary advantage, except for volunteer services for or on behalf of
such religious, educational, and/or non-profit endeavors as Executive may wish
to serve. Examples of, but not a complete list of, the type of duties to be
performed by the Executive follow;

  a) attain Company revenue and profit objectives by: i) the direct supervision
of regional sales personnel, as well as direct customer and industry
interaction; ii) the development and execution of an effective global
distribution strategy; iii) the identification, articulation, and business case
analysis of new customer, product, service and market opportunities; iv) product
life cycle management; v) the creation of increased awareness and customer
loyalty to the Company’s “Brand(s)"; and vi) product pricing to ensure maximum
profitability and target market penetration levels,

  b) motivate, train, direct and manage the entire sales organization in order
to maximize their overall morale, effectiveness, efficiency and productivity,

  c) assist in the negotiation of sales contracts, distributor agreements and
recommend OEM supplier agreements for new products and services, and

  d) develop Company strategy regarding meeting customer requirements, based on
competitive and market analysis as well as helping establish a cohesive sales
channel(s) strategy, and

  e) participate in the periodic preparation of the Company’s business plan, and
f) create, maintain and project a positive Company image to the public and
g)identify strategic business relationships that will enhance the Company’s
performance, and

  h) any other related duties that may be assigned by the President and COO from
time to time.



TERABEAM WIRELESS • 8000 LEE HWY • FALLS CHURCH, VA 22042
(P) 703-205-0600 • (F) 703-205-0672
HTTP://WWW.TERABEAM.COM



--------------------------------------------------------------------------------


2) Reporting Location: The Executive’s reporting location shall be at 421 N NW
Highway, Suite #201 in Barrington, IL 60010 (the “Reporting Location”). Please
be advised that since the geographic scope of the Offered Position is global in
nature, significant travel will be required.


3) Compensation: For all considerations and services to be rendered by the
Executive hereunder:


  a) Base Salary: The Company shall pay the Executive an initial base salary
that shall be calculated at the rate of $175,000 (One Hundred and Seventy-five
thousand dollars) per year, payable in accordance with the company’s normal
bi-weekly payroll practices. This initial base salary may be adjusted from time
to time based on actual performance measured against personal, team and Company
goals, consistent with Company policy, and treatment of other Company
executives.

  b) Additional Compensation Eligibility: The Executive shall be eligible to
receive additional compensation that will be comprised of bonuses dependent on
attainment of mutually-agreed quarterly and annual net sales levels from the
Company’s equipment and system solution based sales efforts. In addition, the
Executive will be eligible for an annual Management-By-Objective (MBO) pay-out
based upon pre-determined and mutually agreeable objectives. See (Schedule “A”)
which is an integral part of this Offer Letter for the bonus net sales target
quotas and examples of, but not limited to, MBO objectives. Note that any such
bonus or MBO payout, or both if any, is at the sole discretion of the Company
and requires Board of Director Approval.

  c) Equity Participation: Subject to approval of the Board of Directors of the
Company, the Executive shall be granted options under a Stock Option Plan of the
Company to purchase Seventy-five Thousand (75,000) shares of common stock of the
Company at an exercise price equal to the actual market price of the Company’s
stock on the NASDAQ Small Cap on the day of the actual grant. The vesting
schedule for the above mentioned shares will vest 10% or 7,500 after 90 days of
employment; and 90% or 67,500 vesting over a four year period, the first year of
which vests at the end of the year, and the last three years vesting
continuously by quarter. In the event of a change in control of YDI, 100% of the
unvested options will automatically vest.

  d) Benefits: Upon employment, the Executive shall (a) be eligible to
participate in the Company’s group health and dental insurance, disability
insurance, life insurance, 401k Plan, and other Company-wide benefits; (b) to be
granted twenty (20) business days (four weeks) of paid vacation per year; (c) be
paid for a reasonable number of sick days per year as defined in the Company’s
Employee Handbook; (d) be entitled to the Company’s nine (9) scheduled paid
holidays plus a revenue recognition day, if applicable; and (e) participate in
such other benefits that may become available to all employees of the Company in
the future.

  e) Business Expenses: The Company shall promptly reimburse the Executive for
all reasonable and customary expenses incurred by the Executive in connection
with the performance of the Executive’s duties and responsibilities, that are
consistent with Company travel and expense policy and upon presentation of
completed expense reports with supporting receipts and/or other appropriate
documentation.


4) Confidentiality and Non-Competition: In consideration of employment by the
Company and the Executive’s receipt of the salary and other benefits associated
with the Executive’s employment, and in acknowledgment that (i) the Company is
engaged in a business based upon the development and distribution of wireless
communication technology, (ii) maintains secret and confidential information,
(iii) during the course of the Executive’s employment by the Company such secret
or confidential information may become known to the Executive, and (iv) full
protection of the Company’s business makes it essential that no employee
appropriate for his own use, or disclose such secret or confidential
information, the Executive agrees to the following:



TERABEAM WIRELESS • 8000 LEE HWY • FALLS CHURCH, VA 22042
(P) 703-205-0600 • (F) 703-205-0672
HTTP://WWW.TERABEAM.COM



--------------------------------------------------------------------------------


  a) The Executive agrees to receive confidential, proprietary and other
information of the Company and its affiliates in confidence, and not, directly
or indirectly, during the term of his employment or any time after his
employment is terminated for any reason, to disclose or furnish to others,
assist others in the application of, or use for the Executive’s own gain, such
information, including, but not limited to, the Company’s customer lists and
trade secrets, methods of conducting or obtaining business, the manner or
process of manufacture, and the design and drawings of its products, or any part
thereof, unless and until it has become public knowledge. Furthermore, whether
or not such information comprises proprietary information, trade secrets, or
confidential information, the Executive also agrees not to disclose, furnish to
others, assist others in the application of, or use for the Executive’s own
gain, either any information within the categories of information herein above
specifically listed, including the identity of any customers of the Company, or
any other information relating to the business of the Company or its affiliates
not made available by the Company to the public or in the public domain.

  b) During the Executive’s employment with the Company, the Executive shall not
be engaged as an officer, director or executive of, or in any way be associated
in a management or ownership capacity with, any corporation, partnership or
other enterprise or venture which conducts a business which is in competition
with the business of the Company or any of its subsidiaries provided, however,
that the Executive may own not more than 3% of the outstanding securities, or
equivalent equity interests, of any class of any corporation or firm which is in
competition with the business of the Company, which securities are listed on a
national securities exchange or traded in the over-the-counter market. Also, for
one (1) year after the date of termination of my employment by the Company I
will not directly or indirectly (i) induce, solicit, recruit, or encourage any
employee of the Company to leave the employ of the Company, either for myself or
for any other person or entity or (ii) solicit the competitive business of any
client or customer of the Company (other than on behalf of the Company), either
for myself or for any other person or entity.

  c) The Executive agrees that during his employment to promptly disclose and
assign to the Company the Executive’s entire right, title and interest in any
and all inventions and copyrights (including intellectual properties) solely or
jointly conceived and/or reduced to practice by the Executive during the term of
his employment relating to the current or projected business of the Company. The
Executive agrees that all of such inventions and copyrights are the property of
the Company.

  d) In addition, the Executive acknowledges that he will be required to execute
the Company’s standard employee agreement for confidential and proprietary
information and intellectual property and that he will be subject to the other
policies and procedures of the Company applicable to its other employees as in
effect from time to time.


5) Termination: The Executive acknowledge and agrees that, notwithstanding any
other provision of this letter agreement, the Executive’s employment with the
Company is “at will”, meaning that the Company may terminate the Executive’s
employment with the Company at any time, with or without cause.


6) Other Provisions:


  a) The Executive agrees to deliver to the Company, upon termination of his
employment, all property and documents of the Company and all data relating to
the Company’s business then in his possession or custody (in whatever form).



TERABEAM WIRELESS • 8000 LEE HWY • FALLS CHURCH, VA 22042
(P) 703-205-0600 • (F) 703-205-0672
HTTP://WWW.TERABEAM.COM



--------------------------------------------------------------------------------


  b) The Executive also agrees that the Company may use for any purpose, at any
time during his employment or after such employment, all photographs of the
Executive taken during the term of his employment.

  c) The Executive also agrees that he will not, directly or indirectly, during
the term of his employment or within one year after termination of his
employment for any reason, in any manner, encourage, persuade, or induce any
other employee of the Company to terminate his or her employment, or any person
or entity engaged by the Company to represent it to terminate that relationship.

  d) The Executive also agrees to, and acknowledges that he has been informed
that the Company reserves its right to require the Executive to submit to, and
pass a drug-screening test as a condition of their employment offer.

  e) This letter agreement is governed by and shall be construed in accordance
with the internal laws of the Commonwealth of Virginia.


Please indicate your acceptance of this offer by signing below and returning the
original to myself or Mr. Patrick Milton. If you have any questions regarding
this offer, please feel free to contact me directly by phone at (703) 205-0600,
extension #209 or e-mail at tbennett@terabeam.com.

Very Truly Yours,




/s/ Thomas C. Bennett
Thomas C. Bennett
President and COO

       
ACCEPTED AND AGREED:



By:  /s/ Len Gee
        Len Gee


Date:  5/23/05




CC: Rob Fitzgerald, CEO
Personnel






TERABEAM WIRELESS • 8000 LEE HWY • FALLS CHURCH, VA 22042
(P) 703-205-0600 • (F) 703-205-0672
HTTP://WWW.TERABEAM.COM



--------------------------------------------------------------------------------